NO. 12-21-00023-CR

                             IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

ALEJANDRO SILVA,                                      §       APPEAL FROM THE 114TH
APPELLANT

V.                                                    §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                              §       SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
       Appellant, Alejandro Silva, attempts to appeal the trial court’s order denying his post-
conviction motion for discovery materials. We dismiss his appeal for want of jurisdiction.
       In 2011, pursuant to a plea agreement, Appellant pleaded guilty to murder, a first-degree
felony. 1 However, the trial court did not accept the negotiated seventeen-year sentence and
sentenced Appellant to twenty-five years imprisonment. Appellant did not appeal his conviction.
In January 2021, Appellant filed a “Motion to Compel State to Produce a Working Copy of the
Cases’s Discovery Packet” pursuant to Article 39.14 of the Texas Code of Criminal Procedure,
seeking all documents and items in the State’s possession concerning his criminal case. The trial
court denied the motion. This appeal followed.
       Generally, we have jurisdiction to consider an appeal by a criminal defendant only from a
final judgment of conviction. See TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2018); Abbott v.
State, 271 S.W.3d 694, 697 n.8 (Tex. Crim. App. 2008). “[I]n Texas, appeals by either the State
or the defendant in a criminal case are permitted only when they are specifically authorized by
statute.” State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011); see also
Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014); TEX. R. APP. P. 25.2(a)(2)


       1
           See TEX. PENAL CODE ANN. § 19.02(d) (West 2019).
(providing that a criminal defendant has the right to appeal a judgment of guilt or other
appealable order).       There exists no statutory authority permitting an appeal from an order
denying a postconviction motion for discovery. See Delgado-Gordon v. State, No. 07-19-00189-
CR, 2019 WL 2480047, at *1 (Tex. App.—Amarillo June 13, 2019, no pet.) (mem. op., not
designated for publication); Palmer v. State, No. 12-19-00177-CR, 2019 WL 2710250, at *1
(Tex. App.—Tyler June 28, 2019, no pet.) (mem. op., not designated for publication); see also
Bibbs v. State, No. 02-18-00391-CR, 2018 WL 5832161, at *1 n.2 (Tex. App.—Fort Worth Nov.
8, 2018, no pet.) (mem. op., not designated for publication). Accordingly, we dismiss
Appellant’s appeal for want of jurisdiction. See TEX. R. APP. P. 43.2(f).
Opinion delivered November 10, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 10, 2021


                                         NO. 12-21-00023-CR


                                       ALEJANDRO SILVA,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1584-10)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.